DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28SEPT2021 has been entered.
Response to Arguments
The Amendment filed 28SEPT2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 28JUN2021.
Applicant's arguments filed 28SEPT2021 have been fully considered.
One having ordinary skill in the art would recognize that the dry milling process is different from the wet milling process of corn ethanol production. See e.g. SMITH 2007. Clearly, the claims and FIGS. 9-11 are the wet milling process (spec. par. [0089]).
The applicant repeats the same arguments in the after final amendment, which do not correspond to the pending claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies the dry grind process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding 15, the step of “milling the mixture to open kernels and beak the com so germ-rich materials are obtainable” is prevalent in every corn ethanol process. Milling just refers to grinding the corn into pieces and expose its components for further processing. “germ lean materials” refers to anything that isn’t germ. LANGHAUSER clearly teaches two milling steps: “course grind” and “fine grind” and further teaches a germ dewatering step (C9/L23).
Applicant argues that no insoluble solids stream or liquid with particles stream is referenced. The Examiner pointed out that milled and dewatered material is necessarily going to have particles. It is respectfully submitted that grinding corn will inherently produce soluble and insoluble particles.
These arguments equally applies to arguments made to claim 2. Furthermore, LEE explicitly teaches liquid with particles (par. [0053]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LANGHAUSER (US 7452425).
Regarding claim 15, LANGHAUSER teaches a corn refining process (title, Figs.) comprising:
receiving a mixture including corn and liquids (see “corn”, “steep”, Fig. 4; C6/L63-67);
milling the mixture to open kernels and break the corn so germ-rich materials are obtainable (“coarse grind”, Fig. 4; C8/L21-32);
separating germ-rich material from germ-lean materials (e.g. separating starch, germ, and fiber using hydrocyclones; see Fig. 5); and
milling the germ-lean materials (second grind; see Fig. 5)

Regarding claim 18, LANGHAUSER teaches sending the liquid with particles stream to fermentation (“fermentation” Fig. 4; the starch fraction is sent to fermentation to make alcohol; see also C8/L43-54).
Regarding claim 19, LANGHAUSER teaches sending the insoluble solids to be processed and to sell as a first feed product (e.g. oil Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2,4-7,17 are rejected under 35 U.S.C. 103 as being unpatentable over LANGHAUSER (US 7452425) in view of LEE (US 20100012596).
Regarding claim 2, LANGHAUSER teaches a corn refining process (title, Figs.) comprising:
receiving a mixture including corn and liquids (see “corn”, “steep”, Fig. 4; C6/L63-67);
milling the mixture a first time to coarsely grind the corn and milling the mixture a second time to release germs (“coarse grind”, Fig. 4; C8/L21-32);
dewatering the mixture a first time (e.g. germ), which have solids content of about 15 to 17 percent, which anticipates the claimed range of about 10% to about 70% solids (“germs […] is dewatered” C9/L18-33; note that milled and dewatered material is necessarily going to have particles in a dewatered stream; see also discussion of fragments at C5/L6-9);
dewatering the mixture a second time (e.g. fibre; C9/L35-45).

receiving a mixture including corn and liquids (Fig. 1; par. [0026]);
milling the mixture (Fig. 1 #14);
dewatering (Fig. 1 #20; par. [0031,0057]) the mixture using a fiber washer (Fig. 1 #20; Fig. 2) with an insoluble solids (“slurry”; par. [0002]) stream to produce 1) a liquid with small particles stream (“small constituents”; par. [0053]) and 2) insoluble solids (e.g. fiber; par. [0053]), which have solids content of about 55-75% water (i.e. 25-45% solids; par. [0042]), which anticipates the claimed range of 10%-70% solids. LEE’s fiber washer is efficient (par. [0007]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the second dewatering step of LANGHAUSER with the dewatering step as taught by LEE in order to efficiently filter fiber. The references are combinable, because they are in the same technological environment of corn processing. See MPEP 2141 III (A) and (G).
Regarding claim 4, LANGHAUSER teaches dewatering the mixture the first time dewaters germ-rich materials with the insoluble solids stream (e.g. germ; C9/L18-33); and,
dewatering the mixture the second time dewaters germ-lean materials with the insoluble solids stream (e.g. fibre; C9/L35-45).
Regarding claim 5, LANGHAUSER teaches repeatedly separating the mixture with at least one of the separating comprising screening the mixture (“screen”, Fig. 4).
Regarding claim 6, LEE teaches particle sizes are about 50 microns (the particles less than 50 will pass though the screen and the particles above 50 will not pass through the screen; par. [0074]), which anticipates range from about 20 microns to about 1000 microns.
Regarding claim 7, LEE teaches the insoluble solids have a content about 55-75% water (i.e. 25-45% solids; par. [0042]), which anticipates the claimed range of greater than about 25% solids.
Furthermore, LEE teaches a greater solids content of the fiber product (par. [0042]) as well as removing fine fiber from the slurry (par. [0075-0076]). Therefore, one having ordinary skill in the art would expect the liquid with particles to have a low level of particles and be within the claimed range of 1-20% solids. Note that it is a simple mass balance of increasing the solids fraction filtered would decrease the solids fraction remaining.
Regarding claim 17, LANGHAUSER teaches screening the germ-lean materials (Fig. 4); and
dewatering the germ-lean materials (e.g. fibre; C9/L35-45).
LANGHAUSER is silent as to the details of the second dewatering step. LEE teaches an apparatus and method for filtering a material from a liquid medium (title, Figs.) comprising:
receiving a mixture including corn and liquids (Fig. 1; par. [0026]);
milling the mixture (Fig. 1 #14);
dewatering (Fig. 1 #20; par. [0031,0057]) the mixture using a fiber washer (Fig. 1 #20; Fig. 2) with an insoluble solids (“slurry”; par. [0002]) stream to produce 1) a liquid 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the germ-lean material dewatering step of LANGHAUSER with the dewatering step as taught by LEE in order to efficiently filter fiber. The references are combinable, because they are in the same technological environment of corn processing. See MPEP 2141 III (A) and (G).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over LANGHAUSER (US 7452425) in view of LEE (US 20100012596) in view of WICKING (US 20090181126).
Regarding claim 8, LANGHAUSER is silent as to a dewatering device. However, WICKING teaches an animal feed product from distillers' grain (title, Figs.) including a dewatering device that comprises a rotary press. The device is used for mechanical moisture removal, which is far more energy efficient than a heating process (par. [0098]). Furthermore, a rotary press has a high processing rate relative to the equipment cost (par. [0104]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the germ dewatering step of LANGHAUSER with the dewatering step as taught by WICKING in order to efficiently dewater material. The references are combinable, because they are in the same technological environment of corn processing. See MPEP 2141 III (A) and (G).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over LANGHAUSER (US 7452425) in view of WICKING (US 20090181126).
Regarding claim 20, LANGHAUSER is silent as to a dewatering device. However, WICKING teaches an animal feed product from distillers' grain (title, Figs.) including a dewatering device that comprises a rotary press. The device is used for mechanical moisture removal, which is far more energy efficient than a heating process (par. [0098]). Furthermore, a rotary press has a high processing rate relative to the equipment cost (par. [0104]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the germ dewatering step of LANGHAUSER with the dewatering step as taught by WICKING in order to efficiently dewater material. The references are combinable, because they are in the same technological environment of corn processing. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
Claims 9,13 have allowable subject matter over the prior art of record.
Telephonic Inquiries
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777